SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

285
CA 14-01485
PRESENT: SCUDDER, P.J., LINDLEY, VALENTINO, AND DEJOSEPH, JJ.


SCOTT BOWMAN, PLAINTIFF-APPELLANT,

                      V                                            ORDER

JEANETTE E. ZUMPANO, ET AL., DEFENDANTS,
KATHI WHEATLEY AND RANDY K. WHEATLEY,
DEFENDANTS-RESPONDENTS.


ATHARI & ASSOCIATES, LLC, NEW HARTFORD (MO ATHARI OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

HISCOCK & BARCLAY, LLP, ALBANY (AUBREY A. ROMAN OF COUNSEL), FOR
DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Oneida County (Patrick
F. MacRae, J.), entered January 2, 2014. The order, among other
things, granted the cross motion of defendants Kathi Wheatley and
Randy K. Wheatley to dismiss the complaint against them.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated at Supreme
Court.




Entered:    May 1, 2015                         Frances E. Cafarell
                                                Clerk of the Court